Citation Nr: 0820350	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral plantar 
warts, also characterized as bilateral plantar calluses.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.

The Board notes that the veteran appeared and testified at a 
Travel Board hearing in April 2008 at the Lincoln RO.  A 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that while serving in France, he first 
noticed that he had bumps on his feet with associated pain.  
He advised that he did a lot of walking on cement and he 
believes his plantar warts had their onset during service.  
He stated that he did not seek treatment while in service as 
he did not want to be sent back to the U.S and discharged.  
Following service, the veteran testified that he continued to 
experience foot pain and plantar warts.  

In a February 2006 statement, the veteran's wife indicated 
that while in service, the veteran told her that he had had 
problems associated with plantar warts.  She further noted 
that he has had trouble walking for several years due to foot 
pain.  

Private treatment records, dated from June 1997 to November 
2005 reflect multiple treatments for the removal of plantar 
warts and calluses.  A November 1999 treatment note indicated 
that the veteran's plantar warts had completely resolved, but 
he continued to receive treatment for his bilateral plantar 
calluses.  

In a statement dated in August 2006, a fellow service member 
recalled that while in service, the veteran complained of 
foot pain and that he walked with a limp.  He believed that 
this was in the spring of 1965.  

In March 2007, the veteran submitted additional buddy 
statements in support of his claim.  One buddy indicated that 
he served with the veteran in France and that he was sure the 
veteran had his warts checked.  Another service member with 
whom the veteran was stationed recalled that the veteran had 
a foot problem while in service in the summer of 1965, but he 
could not recall the specific diagnosis of the foot problem.  
Yet another fellow service member recalled the veteran's 
plantar warts having their onset in July or August of 1965 
and he could not remember the veteran undergoing treatment 
for them.  

The veteran's VA treatment records reflect treatment for 
painful areas on the bottoms of both feet with regular 
debridement of his hyperkeratotic lesions.  A September 2003 
treatment note reflected the veteran's then-upcoming 
treatment for bilateral plantar warts/calluses.  An April 
2006 treatment note indicated that the veteran had deep 
calluses that were chronic in nature.  In April 2007, he was 
noted to have nucleated, intractable plantar keratosis, 
bunions and hammertoes.  

In a May 2007 letter to VA, the veteran's private treating 
physician indicated that the veteran had undergone extensive 
treatment for his plantar warts.  The physician stated that 
plantar warts are usually related to trauma to the feet and 
caused by the human papillomavirus.  Upon review of the 
veteran's buddy statements, the physician opined that the 
veteran's plantar warts were "highly likely and more likely 
than not to have occurred during his military service."  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), for 
service connection claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the veteran qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

The Board finds that the standards of McLendon have been met 
in this case.  There is evidence of current symptoms 
associated with a foot condition as well as indicia that the 
condition was present in service.  The veteran is competent 
to assert that he had "bumps" on his feet while in service 
and continued to have pain and bumps on his feet since 
service separation.  Additionally, the veteran has submitted 
buddy statements and statements from his wife indicating the 
existence of a foot condition in service and for the years 
following service to the present.  This evidence is 
sufficient to suggest a possible causal relationship between 
service and the current disability.  The Board notes that the 
veteran's most recent treatment record referencing plantar 
warts is dated in September 2003-the more current treatment 
records reference hyperkeratotic lesions and plantar 
keratosis.  As such, the Board finds that a medical 
examination is warranted to determine if the veteran's 
current foot condition is related to his previous treatment 
for bilateral plantar warts and whether this condition had 
its onset during his active service.

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If the veteran identifies any 
outstanding, post-service, medical 
treatment records regarding the claimed 
foot condition, all appropriate action 
should be undertaken. 

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the veteran's foot condition.  
The veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that the veteran's current plantar warts, 
or residuals thereof, are causally related 
to service.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



